Citation Nr: 1743689	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-07 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation for scars, residual of bilateral mastectomy, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  A July 2013 rating decision granted an increased (20 percent) rating for the Veteran's scars, residual of bilateral mastectomy, effective February 26, 2011.  

The Veteran testified before the undersigned Veterans Law Judge in an October 2014 video conference hearing.  

This case was previously before the Board in January 2015, October 2015, and May 2016 when it was remanded for additional development.  

The evidence shows that the Veteran is currently employed and thus the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not before the Board.  


FINDINGS OF FACT

1.  The Veteran's bilateral mastectomy has resulted in four tender scars.  

2.  The Veteran's scar disability has been productive of neurologic impairment that has resulted in a disability analogous to no more than moderate incomplete paralysis of the long thoracic nerve of the major extremity.

3.  The Veteran's scar disability has been productive of neurologic impairment that has resulted in a disability analogous to no more than moderate incomplete paralysis of the long thoracic nerve of the minor extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for scars, residual of bilateral mastectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for assignment of a 10 percent rating for moderate incomplete paralysis of the long thoracic nerve of the major extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8519 (2016).

3.  The criteria for assignment of a 10 percent rating for moderate incomplete paralysis of the long thoracic nerve of the minor extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8519 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a rating in excess of 20 percent for his service-connected scars, residual of a bilateral mastectomy.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Pursuant to Diagnostic Code 7801, scars that are deep and non-linear are assigned a 10 percent rating when covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating is assigned when covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating is assigned when covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  

Diagnostic Code 7802 provides a 10 percent rating for superficial, non-linear scars covering an area or areas of 144 square inches (929 sq. cm.) or greater.  

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

After careful review of the evidence of record, the Board finds that a rating in excess of 20 percent for the appellate period is not warranted.  

The Veteran was afforded a VA examination in April 2011.  He reported daily pruritus, burning and pain in his scars.  Physical examination revealed that the keloid scars were superficial, stable, and non-tender, without underlying soft tissue damage or frequent loss of covering of the skin over the scars from ulceration or breakdown of the skin.  The examiner noted four scars, measuring 1.5 x 21.2 centimeters (cm.), 0.6 x 3.7 cm., 0.5 x 6.3 cm., and 1.0 x 15.9 cm.  The examiner found no limitation of motion or limitation of function due to the scars.  The Veteran denied any limitations of daily activities and employment.   

On January 2013 VA examination, the Veteran reported that his scars itch, burn, and cause chronic discomfort.  Further, he reported that the scars on the right breast were more symptomatic.  The examiner again found four scars, measuring 22 x 2 cm., 8 x 0.5 cm., 16 x 1 cm., and 8 x 1 cm.  Physical examination revealed that the scars were linear, superficial, and stable.  The examiner noted that the two scars on the left and two scars on the right were tender.  

On May 2015 VA examination, the examiner found nine superficial, stable, keloid scars, two of which were noted to be painful.  The scars measured 6.5 x 2.0 cm., 9.2 x 2.1 cm., 5.5 x 1.0 cm., 6.3 x 1.2 cm., 5.6 cm., 6.3 cm., 2.8 x 0.4 cm., 2.9 x 0.8 cm., 6.3 x 0.5 cm.,   The examiner found no impairment of sleep or function of the upper extremities due to the scars.  

On December 2015 VA examination, the examiner again noted nine scars, albeit providing measurements on only eight of the scars.  The scars were found to measure 6.5 x 2.0 cm., 9.2 x 2.1 cm., 5.5 cm., 5.6 cm., 6.3 cm., 2.8 cm., 2.9 cm., and 6.3 cm.  Physical examination revealed that the scars were keloid, superficial, and stable.  The examiner noted that two of the scars on the right breast were painful.  There was noted to be no limitation of function due to the scars.  

On June 2016 VA examination, the examiner again noted there were nine scars, three of which were noted to be painful.  The scars were found to measure 8 cm., 6 cm., 8 cm., 5.5 cm., 6 cm., 6.3 cm., 2.8 cm., 3 cm., and 6 cm.  Physical examination revealed that the scars were keloid, superficial, and stable.  There was noted to be no limitation of function due to the scars.  

In an undated statement, the Veteran's spouse reported that his scars were painful.  Treatment records show that the Veteran is treated with cortisone injections for his painful scars.  

The evidence does not indicate that a rating in excess of 20 percent is warranted for the Veteran's scars.  None of the Veteran's scars are deep, unstable, and nonlinear.  Given that the clinical findings throughout the appeal period show the Veteran has had no more than four scars that are objectively tender/painful, the Board finds that a rating in excess of 20 percent is not warranted in this case for any period during the appeal.  The Board has taken into consideration the Veteran's complaint of pain that requires the use of cortisone injections in awarding the higher 20 percent rating under Diagnostic Code 7804, but inasmuch s there is no evidence of 5 or more painful scars, there is no basis to award a rating in excess of 20 percent. 

However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).  To ensure that the Veteran is appropriately compensated, the Board must consider all of the provisions of the Rating Schedule that are applicable to his residual scars.  Thus, in addition to the criteria set forth above, the Board has considered objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.

Initially, it should be noted that small nerve fiber neuropathy associated with the Veteran's keloid scars is not a listed disability under the Schedule for Rating Disabilities.  The Board finds that given the Veteran's continuous complaints of neurological pain and other miscellaneous symptoms, 38 C.F.R. § 4.124a, Diagnostic Code 8519, which outlines the rating criteria for paralysis of the long thoracic nerve, is the more appropriate vehicle for rating the Veteran's small nerve fiber neuropathy, residual of bilateral mastectomy.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and, in this case, the facts do not show that there is any other provision of the VA Rating Schedule that is applicable to the Veteran's residual scars with neurological impairment.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

Under Diagnostic Code 8519, a maximum schedular rating of 30 percent is warranted for complete paralysis of the long thoracic nerve affecting the major extremity.  A 20 percent rating is warranted for complete paralysis of the long thoracic nerve affecting the minor extremity.  With complete paralysis, there is an inability to raise the arm above shoulder level and a winged scapula deformity.  When there is incomplete paralysis, a 20 percent rating is in order for severe disability affecting either the major or minor extremity.  Moderately incomplete paralysis affecting either the major or minor extremity warrants a 10 percent evaluation.  Mild incomplete paralysis affecting either the major or minor extremity warrants a noncompensable evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8519.  

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Veteran is left-hand dominant, and his service-connected scar disability affects his right and left upper extremity.  See, e.g., January 2013 VA examination; December 2015 VA examination.  There is no evidence of record demonstrating that the Veteran has complete paralysis of the long thoracic nerve, such that he is unable to raise his arms above his shoulder level.  Thus, a 20 or 30 percent rating based on complete paralysis under Diagnostic Code 8519 is not warranted.

The key question at issue is whether, at any time during the period under review, the Veteran's disability was manifested by "severe" incomplete paralysis of the long thoracic nerve, warranting separate evaluations of 20 percent.  The December 2015 VA examiner opined:

The formation of excessive scar tissue from the healing process of an accidental injury to the skin or a surgical incision is termed keloid formation.  Mechanical allodynia (pain) and alloknesis (itching) from innocuous stimuli that do not normally provoke pain and itching is noted in keloids.  This would imply that there is some type of abnormal neuropathic, sensory damage in keloids suggesting a small nerve fiber neuropathy.  

See December 2015 VA examination.  As such, the Board finds that a separate10 percent rating is warranted for moderate incomplete paralysis of the long thoracic nerve for the right and left upper extremity.  However, the evidence listed above demonstrates that at no time during the period under review has the Veteran's nerve disability manifested in incomplete paralysis that is "severe."  Indeed, although pain is clearly noted, in private and VA treatment records, such wholly sensory symptomatology is at best "moderate" in severity.  The May 2015 VA examination found no limitation of motion or function caused by the scars.  The Rating Schedule indicates that when involvement is "wholly sensory" the rating should be for the mild, or at most, the moderate degree. 

Thus, given the evidence presented in this case, the Board finds that, resolving reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent ratings, and no more, are warranted for moderate incomplete paralysis of the long thoracic nerve of the right and left upper extremity.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  



ORDER

A rating in excess of 20 percent for scars, residual of bilateral mastectomy is denied.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, moderate incomplete paralysis of the long thoracic nerve of the major extremity, is granted.  

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent, moderate incomplete paralysis of the long thoracic nerve of the minor extremity, is granted.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


